Citation Nr: 0903449	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected varicose veins of the bilateral lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

In June 2008, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in July 2008, the 
Board denied entitlement to increased ratings for varicose 
veins of the bilateral lower extremities, denied service 
connection for bilateral hearing loss disability and 
tinnitus, and remanded the issue on the title page of this 
decision for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Depression was not caused or chronically worsened by service-
connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for 
depression have not been met.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in November 2006 and June 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate this claim, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.  The letters also advised the veteran of the evidence 
needed to establish a disability rating and effective date.  
The claim was last readjudicated in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, and a hearing transcript.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process by testifying at 
a hearing, during which he indicated that none of his doctors 
have linked depression to his varicose veins.  Thus, there is 
no additional notice that should be provided and no 
additional records to obtain.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease 

or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

As an initial matter, the Board notes that the veteran does 
not contend, and the evidence does not show that his claimed 
depression arose during service or is related to his service.  
In this regard, there is no evidence of depression in service 
or for many years thereafter.  

The veteran claims that he is entitled to service connection 
for depression because it is due to his service-connected 
varicose veins of the bilateral lower extremities.  A review 
of the claims file shows that the veteran is not service 
connected for any disabilities other than his varicose veins 
of the bilateral lower extremities.  

An October 2006 VA treatment record noted depressive disorder 
on the problem list.  The veteran underwent a VA mental 
disorders examination in July 2007.  The examiner provided a 
diagnosis of depressive disorder, which the examiner opined 
is due to a "combination of all his disabilities."  The 
disabilities noted on Axis III were varicose veins and 
osteoarthritis of the spine and knees.  Because the examiner 
did not provide an opinion on whether the veteran's varicose 
vein disabilities are the proximate cause of his depression 
without regard to the nonservice connected arthritis 
conditions, the Board remanded the case for a clarifying 
opinion.

In a September 2008 report, which notes that the veteran's 
records were reviewed by the VA examiner, the examiner noted 
that the veteran was previously diagnosed with depression by 
a physician.  However, the examiner opined that the veteran's 
symptoms at the time of the earlier diagnosis were not 
sufficient to meet the criteria for a diagnosis of major 
depressive disorder.  The examiner further noted that 
although the veteran probably had low energy, he did not even 
meet the criteria for dysthymic disorder.  The examiner 
stated that whatever depressive symptoms the veteran has, 
they are definitely not the result of his varicose vein 
problems.  Additionally, the examiner opined that the 
veteran's varicose vein disability does not worsen his 
depressive symptoms.  The examiner concluded by noting that 
the veteran does not meet the criteria for a diagnosis of 
major depressive disorder or a diagnosis of depressive 
disorder as secondary to varicose veins.   

Although the record shows that the veteran did have a 
diagnosis of depressive disorder during the period of the 
claim, nothing in the record indicates that such diagnosis is 
proximately due to or the result of his service-connected 
varicose veins.  See Forshey v. West, 12 Vet. App. 71, 73-74 
(1998) ("'Proximate cause' is ... 'that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.'") (quoting BLACK'S LAW DICTIONARY 1225 
(6th ed.1990))), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335 (Fed.Cir.2002), rev'd on other grounds by, Morgan v. 
Principi, 327 F.3d 1357 (Fed.Cir.2003).  Moreover, the 
September 2008 VA examiner opined that the veteran's symptoms 
actually do not support a diagnosis of depressive disorder, 
and that any depressive symptoms he has are not caused or 
aggravated by his varicose vein disabilities.  

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for depression as 
secondary to varicose veins of the bilateral lower 
extremities, and the claim must be denied. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   


ORDER

Entitlement to service connection for depression as secondary 
to service-connected varicose veins of the bilateral lower 
extremities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


